DETAILED ACTION
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The rejections below are identical to the ones in the Non-Final, dated 04/25/22.  The only new material present is this “Response to Arguments” section.
 Applicant argues that the cited prior art does not disclose “common external thermal radiation source” of claim 1 (the meat of Applicant’s argument is present on page 5 of his Remarks, par. 2), on the grounds that the primary reference does not teach a single external thermal radiation source.  
First of all, Examiner is sympathetic to Applicant’s argument.   However, there is an issue.   According to the august Webster dictionary (dictionary used by Courts), the word “common” also means “occurring or appearing frequently” and “of the best known or most frequently seen kind”.   In his rejection Examiner points to the NIST radiation source.  “NIST” stands for “National Institute of Standard and Technology”.   By definition of the name itself, the products of such organization would be “common”, meaning “occurring or appearing frequently” and “of the best known or most frequently seen kind”.   Therefore, the reference definitely reads on the claim limitations, and the Applicant’s arguments are found unpersuasive.  
Perhaps claiming a “single one” or similar limitation, instead of “common”?   Examiner is not going to give a  “new matter” rejection for Applicant using one of synonyms, instead of using exact word in the Specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2012/0170609) by Gurary et al (“Gurary”).
Regarding claim 1, Gurary discloses in “background of invention” (pars. 2-13) and related text, e.g., a semiconductor processing system comprising: 
a first semiconductor process chamber (“CVD apparatus”, par. 8; “CVD reactors”, par. 11”, etc.); 
a first non-contact temperature sensor (“non-contact pyrometers that are adopted …”, par. 10) configured to measure a first temperature of a portion of the first semiconductor process chamber or of a first wafer within the first semiconductor process chamber (par. 10); a
 second semiconductor process chamber that is of the same type as the first semiconductor process chamber “CVD reactors”, par. 11”; and 
a second non-contact temperature sensor (pars. 10 & 11; all CVD reactors have their pyrometers) configured to measure a second temperature of a portion of the second semiconductor process chamber or of a second wafer within the second semiconductor process chamber (par. 10), 
wherein the first and second non-contact temperature sensors are calibrated relative to a common external thermal radiation source (“NIST-traceable black body furnace”, par. 12).
Regarding claim 2, Gurary discloses in “background of invention” (pars. 2-13) and related text, e.g., wherein the first and second semiconductor process chambers comprises chemical vapor deposition (CVD) reactors (see rejection of claim 1).
Regarding claim 3, Gurary discloses in “background of invention” (pars. 2-13) and related text, e.g., further comprising the external thermal radiation source (par. 12; it is part of a system; it is specifically stated so [Wingdings font/0xE0] pyrometers are measured against it; hence, there is a system for it).
Regarding claim 4, Gurary discloses in “background of invention” (pars. 2-13) and related text, e.g., wherein the external thermal radiation source comprises a blackbody furnace (see claim 1).
Regarding claim 5, Gurary discloses in “background of invention” (pars. 2-13) and related text, e.g., wherein the first and second non-contact temperature sensors comprise optical pyrometers (see claim 1; as far as “optical”, pyrometers function by measuring light; hence, “optical”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2012/0170609) by Gurary et al (“Gurary”).
Regarding claim 6, Gurary discloses in substantially the entirety of claimed subject matter, but does not explicitly state “wherein the first and second semiconductor process chambers comprises atomic layer deposition (ALD) reactors” (in his disclosure in pars. 4-5, Gurary discloses “layer deposition” process; but not specifically ALD type of reactor; Gurary talks about a CVD type of reactor instead).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gurary with “wherein the first and second semiconductor process chambers comprises atomic layer deposition (ALD) reactors”, since ALD is also a layer deposition reactor and would also benefit from deposition process being controlled. 
Regarding claim 7, Gurary discloses in substantially the entirety of claimed subject matter, but does not explicitly state in the “background of the invention” that “wherein each of the first and second semiconductor process chambers comprises a substrate support configured to support the respective first wafer or second wafer.”
Gurary discloses in FIG. 1 and related text, e.g., wherein each of the first and second semiconductor process chambers (FIG. 1) comprises a substrate support (40; “wafer support element”) configured to support the respective first wafer or second wafer (as the name clearly indicates”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gurary with “wherein each of the first and second semiconductor process chambers comprises a substrate support configured to support the respective first wafer or second wafer”, since such feature is a normal one in semiconductor manufacturing process chambers, and in order to have a place to put a wafer. 
Regarding claim 8, Gurary discloses in substantially the entirety of claimed subject matter, but does not explicitly state in the “background of the invention” that “wherein each of the first and second semiconductor process chambers comprises a heating system”.
Gurary discloses in FIG. 1 and related text, e.g., wherein each of the first and second semiconductor process chambers comprises a heating system (see claim 18; “heating element for the wafer support element”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gurary with “wherein each of the first and second semiconductor process chambers comprises a heating system”, since such feature is a normal one in semiconductor manufacturing process chambers, and in order to have ability to control temperature (par. 10). 
Regarding claim 9, Gurary discloses in “background of invention” (pars. 2-13) and FIG. 1, and related text, e.g., wherein each of the first and second semiconductor process chambers comprises a temperature controller configured to control a temperature within the respective semiconductor process chamber based on respective feedback signal(s) received from the first and second non-contact temperature sensors and/or from respective signal(s) received from the heating system (see par. 10; also seep par. 40, element 90).
Regarding claim 10, Gurary discloses in “background of invention” (pars. 2-13) and FIG. 1, and related text, e.g., wherein the temperature controller comprises processing electronics configured to process temperature data (par. 48; temperature readings are received by 90; hence, they are “processed”), and based on the processed temperature data, to send an actuation signal to the heating system to increase or decrease the temperature of the respective semiconductor process chamber (par. 10).
Regarding claim 11, Gurary discloses in “background of invention” (pars. 2-13) and FIG. 1, and related text, e.g., wherein the heating system comprises a plurality of linear radiant heating elements (see 50 in FIG. 1; “plurality of linear radiant heating elements” are shown; they are linear, there are many, and they are “heating elements”, hence “hot”, hence, “radiant” [Wingdings font/0xE0] radiating heat).
Regarding claim 12, Gurary discloses in substantially the entirety of claimed subject matter, but does not explicitly state “wherein each of the first and second semiconductor process chambers comprises a quartz wall”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gurary with “wherein each of the first and second semiconductor process chambers comprises a quartz wall”, since quartz is a notoriously well-known material for making processing chambers.
Examiner’s Note: Applicant’s IDS mentions at least 2 references that teach use of quartz explicitly for such a purpose (2012/0201267 and 2007/0020784); hence, Applicant is already well aware of the above use of quartz.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
07/28/22
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894